


110 HR 6102 IH: Health Care Paperwork Reduction and Fraud Prevention Act of

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6102
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the amount of paperwork and improve payment
		  policies for health care services, to prevent fraud and abuse through health
		  care provider education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Paperwork Reduction and Fraud Prevention Act of
			 2008.
		2.National
			 bipartisan Commission on Billing Codes and Forms Simplification
			(a)EstablishmentThere
			 is hereby established the Commission on Billing Codes and Forms Simplification
			 (in this section referred to as the Commission).
			(b)DutiesThe
			 Commission shall make recommendations regarding the following:
				(1)Standardized and
			 simplified formsStandardizing and simplifying credentialing and
			 billing forms respecting health care claims, that all Federal Government
			 agencies would use and that the private sector is able (and is encouraged, but
			 not required) to use.
				(2)Reduction in
			 billing codesA significant reduction and simplification in the
			 number of billing codes.
				(3)Regulatory and
			 appeals process reformReforms in the Medicare regulatory and
			 appeals processes in order to ensure that the Secretary of Health and Human
			 Services provides appropriate guidance to physicians, providers of services,
			 and ambulance providers that are attempting to properly submit claims under the
			 Medicare program and to ensure that the Secretary does not target inadvertent
			 billing errors.
				(4)Electronic forms
			 and paymentsSimplifying and updating electronic forms of the
			 Centers for Medicare & Medicaid Services to insure simplicity as well as
			 privacy.
				(c)Membership
				(1)Number and
			 appointmentThe Commission shall be composed of 17 members, of
			 whom—
					(A)four shall be
			 appointed by the President;
					(B)six shall be
			 appointed by the majority leader of the Senate, in consultation with the
			 minority leader of the Senate, of whom not more than 4 shall be of the same
			 political party;
					(C)six shall be
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the minority leader of the House of Representatives, of whom not more than 4
			 shall be of the same political party; and
					(D)one, who shall
			 serve as Chairman of the Commission, appointed jointly by the President,
			 majority leader of the Senate, and the Speaker of the House of
			 Representatives.
					(2)AppointmentMembers
			 of the Commission shall be appointed by not later than 90 days after the date
			 of the enactment of this Act.
				(d)Incorporation of
			 Bipartisan Commission ProvisionsThe provisions of paragraphs (3)
			 through (8) of subsection (c) and subsections (d), (e), and (h) of section 4021
			 of the Balanced Budget Act of 1997
			 shall apply to the Commission under this section in the same manner as they
			 applied to the National Bipartisan Commission on the Future of Medicare under
			 such section.
			(e)ReportNot
			 later than December 31, 2008, the Commission shall submit a report to the
			 President and Congress which shall contain a detailed statement of only those
			 recommendations, findings, and conclusions of the Commission that receive the
			 approval of at least 11 members of the Commission.
			(f)TerminationThe
			 Commission shall terminate 30 days after the date of submission of the report
			 required in subsection (e).
			3.Education of
			 physicians and providers concerning Medicare program payments
			(a)Written
			 Requests
				(1)In
			 generalThe Secretary of Health and Human Services shall
			 establish a process under which a physician may request, in writing from a
			 carrier, assistance in addressing questionable codes and procedures under the
			 Medicare program under title XVIII of the Social
			 Security Act and then the carrier shall respond in writing within 30
			 business days with the correct billing or procedural answer.
				(2)Use of written
			 statement
					(A)In
			 generalSubject to subparagraph (B), a written statement under
			 paragraph (1) may be used as proof against a future audit or overpayment under
			 the Medicare program.
					(B)Limit on
			 applicationSubparagraph (A) shall not apply retroactively and
			 shall not apply to cases of fraudulent billing.
					(b)Restoration of
			 Toll-Free Hotline
				(1)In
			 generalThe Administrator of the Centers for Medicare &
			 Medicaid Services shall restore the toll-free telephone hotline so that
			 physicians may call for information and questions about the Medicare
			 program.
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out paragraph (1).
				(c)DefinitionsFor
			 purposes of this section:
				(1)PhysicianThe
			 term physician has the meaning given such term in section 1861(r)
			 of the Social Security Act (42 U.S.C.
			 1395x(r)).
				(2)CarrierThe
			 term carrier means a carrier (as defined in section 1842(f) of the
			 Social Security Act (42 U.S.C.
			 1395u(f))) with a contract under title XVIII of such Act to administer benefits
			 under part B of such title.
				4.Policy
			 development regarding E&M guidelines under the Medicare program
			(a)In
			 GeneralThe Administrator of the Centers for Medicare &
			 Medicaid Services may not implement any new evaluation and management
			 guidelines (in this section referred to as E&M guidelines)
			 under the Medicare program, unless the Administrator—
				(1)has provided for
			 an assessment of the proposed guidelines by physicians;
				(2)has established a
			 plan that contains specific goals, including a schedule, for improving
			 participation of physicians;
				(3)has carried out a
			 minimum of 4 pilot projects consistent with subsection (b) in at least 4
			 different regions (to be specified by the Secretary) to test such guidelines;
			 and
				(4)finds that the
			 objectives described in subsection (c) will be met in the implementation of
			 such guidelines.
				(b)Pilot
			 Projects
				(1)Length and
			 consultationEach pilot project under this subsection
			 shall—
					(A)be of sufficient
			 length to allow for preparatory physician and carrier education, analysis, and
			 use and assessment of potential E&M guidelines; and
					(B)be conducted,
			 throughout the planning and operational stages of the project, in consultation
			 with national and State medical societies.
					(2)Peer review and
			 rural pilot projectsOf the pilot projects conducted under this
			 subsection—
					(A)at least one shall
			 focus on a peer review method by physicians which evaluates medical record
			 information for statistical outlier services relative to definitions and
			 guidelines published in the CPT book, instead of an approach using the review
			 of randomly selected medical records using non-clinical personnel; and
					(B)at least one shall
			 be conducted for services furnished in a rural area.
					(3)Study of
			 impactEach pilot project shall examine the effect of the E&M
			 guidelines on—
					(A)different types of
			 physician practices, such as large and small groups; and
					(B)the costs of
			 compliance, and patient and physician satisfaction.
					(4)Report on how met
			 objectivesNot later than 6 months after the date of the
			 conclusion of the pilot projects under this subsection, the Administrator of
			 the Centers for Medicare & Medicaid Services shall submit a report to the
			 Committees on Commerce and Ways and Means of the House of Representatives, the
			 Committee on Finance of the Senate, and the Practicing Physicians Advisory
			 Council, on such pilot projects. Such report shall include the extent to which
			 the pilot projects met the objectives specified in subsection (c).
				(c)Objectives for
			 E&M GuidelinesThe objectives for E&M guidelines
			 specified in this subsection are as follows (relative to the E&M guidelines
			 and review policies in effect as of the date of the enactment of this
			 Act):
				(1)Enhancing
			 clinically relevant documentation needed to accurately code and assess coding
			 levels accurately.
				(2)Reducing
			 administrative burdens.
				(3)Decreasing the
			 level of non-clinically pertinent and burdensome documentation time and content
			 in the record.
				(4)Increased accuracy
			 by carrier reviewers.
				(5)Education of both
			 physicians and reviewers.
				(6)Appropriate use of
			 E&M codes by physicians and their staffs.
				(7)The extent to
			 which the tested E&M documentation guidelines substantially adhere to the
			 CPT coding rules.
				(8)Simplifying
			 electronic billing.
				(d)DefinitionsFor
			 purposes of this section and section 5:
				(1)PhysicianThe
			 term physician has the meaning given such term in section 1861(r)
			 of the Social Security Act (42 U.S.C.
			 1395x(r)).
				(2)CarrierThe
			 term carrier means a carrier (as defined in section 1842(f) of the
			 Social Security Act (42 U.S.C.
			 1395u(f))) with a contract under title XVIII of such Act to administer benefits
			 under part B of such title.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(4)Medicare
			 programThe term Medicare program means the program
			 under title XVIII of the Social Security
			 Act.
				5.Overpayments
			 under the Medicare program
			(a)Individualized
			 NoticeIf a carrier proceeds with a post-payment audit of a
			 physician under the Medicare program, the carrier shall provide the physician
			 with an individualized notice of billing problems, such as a personal visit or
			 carrier-to-physician telephone conversation during normal working hours, within
			 3 months of initiating such audit. The notice should include suggestions to the
			 physician on how the billing problem may be remedied.
			(b)Repayment of
			 Overpayments Without PenaltyThe Secretary of Health and Human
			 Services shall permit physicians to repay Medicare overpayments within 3 months
			 without penalty or interest and without threat of denial of other claims based
			 upon extrapolation. If a physician should discover an overpayment before a
			 carrier notifies the physician of the error, the physician may reimburse the
			 Medicare program without penalty and the Secretary may not audit or target the
			 physician on the basis of such repayment, unless other evidence of fraudulent
			 billing exists.
			(c)Treatment of
			 First-Time Billing ErrorsIf a physician’s Medicare billing error
			 was a first-time error and the physician has not previously been the subject of
			 a post-payment audit, the carrier may not assess a fine through extrapolation
			 of such an error to other claims, unless the physician has submitted a
			 fraudulent claim.
			(d)Timely Notice of
			 Problem Claims Before Using ExtrapolationA carrier may seek
			 reimbursement or penalties against a physician based on extrapolation of a
			 Medicare claim only if the carrier has informed the physician of potential
			 problems with the claim within one year after the date the claim was submitted
			 for reimbursement.
			(e)Submission of
			 Additional InformationA physician may submit additional
			 information and documentation to dispute a carrier’s charges of overpayment
			 without waiving the physician’s right to a hearing by an administrative law
			 judge.
			(f)Limitation on
			 Delay in PaymentFollowing a post-payment audit, a carrier that
			 is conducting a pre-payment screen on a physician service under the Medicare
			 program may not delay reimbursements for more than one month and as soon as the
			 physician submits a corrected claim, the carrier shall eliminate application of
			 such a pre-payment screen.
			
